Exhibit 10.30(a)

FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

AND ESCROW INSTRUCTIONS

THIS FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND ESCROW INSTRUCTIONS
(“First Amendment”), dated as of July 2, 2012, is made and entered into by and
between McKAY HENRY, LLC, a California limited liability company (“Seller”), and
SYNAPTICS INCORPORATED, a Delaware corporation (“Buyer”).

RECITALS

A. Seller and Buyer are parties to that certain Agreement of Purchase and Sale
and Escrow Instructions dated April 19, 2012 (the “Purchase Agreement”),
pursuant to which Seller agreed to sell, and Buyer agreed to purchase, the
Property described in the Purchase Agreement, including, without limitation,
that certain real property, consisting of approximately seven and eighty-four
hundredths (7.84) acres of land, located at 1109, 1151 and 1251 McKay Drive in
the City of San Jose, County of Santa Clara, State of California (APNs
244-19-047, 244-19-032 and 244-19-023), which is the subject of First American
Title Insurance Company’s Escrow No. NCS-549396-SC.

B. Seller and Buyer now desire to amend the Purchase Agreement to provide for a
reduced Purchase Price for the Property referred to above if the Closing occurs,
including the Deed referred to in the Purchase Agreement records, on Friday,
July 6, 2012.

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Buyer and Seller hereby agree as follows:

1. Defined Terms. All capitalized terms used herein and in the Recitals of this
First Amendment but not otherwise defined herein shall have the meanings
ascribed to such terms as set forth in the Purchase Agreement.

2. Reduced Purchase Price. The Purchase Price to be paid by Buyer to Seller for
the Property shall be reduced to Eleven Million Eight Hundred Forty-nine
Thousand Seven Hundred Sixty and 00/100 Dollars ($11,849,760.00) if the Closing
occurs, including the Deed is recorded in the Official Records of Santa Clara
County, on Friday, July 6, 2012.

(a) If, for any reason, the Closing, including recordation of the Deed in the
Official Records of Santa Clara County, does not occur on or before July 6,
2012, , then (i) the provisions of Paragraph 2 above shall be void and of no
further force or effect, (ii) neither Seller nor Buyer shall be in default under
the Purchase Agreement, as amended hereby, solely because the Closing did not
occur and/or the Deed did not record on July 6, 2012, (iii) the Purchase
Agreement shall remain in effect without regard to Paragraph 2 above and
(iv) the Purchase Price for the Property shall be Twelve Million Ninety-nine
Thousand Seven Hundred Sixty and 00/100 Dollars ($12,099,760.00).



--------------------------------------------------------------------------------

3. Reaffirmation of Purchase Agreement. Buyer and Seller acknowledge and agree
that the Purchase Agreement, as modified by this First Amendment, is hereby
reaffirmed, ratified and confirmed in its entirety, and remains in full force
and effect. Except as modified by this First Amendment, the terms and provisions
of the Purchase Agreement shall remain unchanged. If there is any conflict
between the terms and provisions of the Purchase Agreement and this First
Amendment, the terms and provisions of this First Amendment shall control and
prevail.

4. Counterparts. This First Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The parties hereby acknowledge and agree that
facsimile signatures or signatures transmitted by electronic mail in so-called
“pdf” format shall be legal and binding and shall have the same full force and
effect as if an original of this First Amendment had been delivered. Seller and
Buyer (i) intend to be bound by the signatures on any document sent by facsimile
or electronic mail, (ii) are aware that the other party will rely on such
signatures, and (iii) hereby waive any defenses to the enforcement of the terms
of this First Amendment based on the foregoing forms of signatures.

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first written above.

 

SELLER:

McKAY HENRY, LLC, a California limited

liability company

By:   /s/ Scott R. Trobbe  

 

Name:   Scott R. Trobbe Title:   Authorized Signatory BUYER:

SYNAPTICS INCORPORATED, a Delaware

corporation

By:   /s/ Kathleen A. Bayless  

 

Name:   Kathleen A. Bayless Title:   SVP CFO

 

2